Title: To Thomas Jefferson from Robert Simons, 30 October 1804
From: Simons, Robert
To: Jefferson, Thomas


               
                  
                     Dear Sir/
                  
                  South Carolina October 30th 1804
               
               Since my late letter to you I have met with misfortunes that have brought me verry low in point of property.
               Could you with Justice to our Country Nominate me as Collector to the port of New Orleans I trust you would be satisfied in your Choice and the Country receive no Injury from the Appointment.
               There is one thing in My favor that of being accustomed to a Southern Climate but should you find an application that would be of Greater advantage to my Country; by no means embarrass yourself with my Application I am Dear Sir with Sentiments of Sincere Esteem
               Your Most Obt Hble Servt
               
                  
                     Robt. Simons
                  
               
            